Fourth Court of Appeals
                                San Antonio, Texas
                                      April 11, 2022

                                   No. 04-21-00372-CV

                             EAGLE ROCK TIMBER, INC.,
                                     Appellant

                                             v.

              ROCK HARD RENTAL, LLC and Solid Rock Crushing, LLC,
                                Appellees

                 From the 198th Judicial District Court, Kerr County, Texas
                                  Trial Court No. 18992B
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER

       Appellees’ motion for extension of time to file appellees’ brief is
GRANTED. Appellees’ brief is due May 3, 2022. No further extensions will be
granted.

                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of April, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court